﻿94.	 Please accept my congratulations, Sir, on your election as President of this session. You merit our full co-operation, not only in your capacity as a representative of Panama, but also by virtue of your experience of Assembly affairs, your country's contribution to the peace of Central America as a member of the Contadora Group and, last but not least, your inspiration as a true son of the ideals of Simon Bolivar, on this the 200th anniversary of the Liberator's birth.
95.	We take this opportunity to compliment the Deputy Foreign Minister of Hungary, Imre Hollai, for his tireless efforts in presiding over last year's session.
96.	We welcome the new addition to our membership by the admission of Saint Christopher and Nevis. We offer our congratulations on its independence and we extend our best wishes for the peace and prosperity of its people.
97.	The system of co-operation and mutual understanding originally envisaged in the Charter of the United Nations is increasingly being threatened by the cynical use of military predominance in inter-State relations. We have to ask ourselves whether this unrestrained scramble for global power and complete influence over men and resources is leading us irresistibly to the 1984 nightmare evoked by Orwell, which would engulf State sovereignty as we know it, or can we as independent nation-States still achieve our freedom and self-respect in peace and harmony?
98.	The signs are far from encouraging. In Latin America a number of peoples, in particular in El Salvador and Chile, continue to be suppressed as the/ demand their basic human rights. Others who have achieved these rights through bitter struggle, as in Nicaragua, are faced with resolute opposition from outside.
99.	In Asia there persists the shameful presence of foreign troops in Afghanistan and Kampuchea. The peaceful reunification of Korea is still thwarted by the imperatives of foreign interests. Two neighbouring countries, Iran and Iraq, remain locked in a festering conflict.
100.	The Palestinian people are still engaged in their bitter struggle to secure a homeland. Attempts at national reconciliation in Lebanon are wrecked by the contending pressures of divergent outside interests.
101.	In Africa the peoples of Namibia and South Africa still await their liberation from the imposition of racist and immoral bondage.
102.	In our own region of the Mediterranean we remain the helpless witnesses of the continuing violation of the sovereignty, unity and territorial integrity of the sister island of Cyprus. We live under the constant threat of massive armadas scouring our sea and using our region as a base from which to project their influence to neighbouring countries.
103.	In the light of these realities the policies adopted by Malta's socialist Government since 1971 have been inspired so far by our yearning for a community of nations pursuing their individual destinies in peace and co-operation. Yet we cannot ignore the fact that dangerous, radical and even costly choices could be forced upon us in view of the growing number of fellow nations and peoples caught in the vortex of events which threatens to engulf us all.
104.	It is therefore necessary to take stock of Malta's achievements and prospects in the military, political and economic fields.
105.	In the military Held we confront an irrational situation in which a frenetic production and deployment of monstrous armaments is defined as the best safeguard of peace. It is this attitude which has exposed the Mediterranean to the escalating naval confrontation of the two armed alliances.
106.	Until 1971 Malta was enmeshed in this confrontation by virtue of the military bases it was obliged to offer NATO. However, from 1964, as soon as Malta was no longer constitutionally a British colony and therefore not considered part of United Kingdom territory, it lost all the protective defence guarantees deriving from the collective security arrangements of the Washington treaty.
107.	This situation only increased the attraction of the military bases as a prime target in any eventual hostilities and therefore unashamedly exposed the Maltese to much greater dangers than those tolerable even in any NATO member country. If left unchecked, NATO would have by now been contemplating the deployment of nuclear missiles in Malta. Our unprotected citizens would therefore have become further exposed to the hazards of accidents in time of peace, as well as to the assured destruction by pre-emptive strikes in time of hostilities.
108.	It took the workers' movement in Malta to recognize the insanity of such policies and put a stop to them. The options we have exercised since 1971, leading to the closing down of the military bases in 1979 and the ensuing denial of military facilities, eliminated from Malta that military connection which was absurdly jeopardizing our freedom and safety.
109.	We have seen the beneficial effects of our choices for peace.
110.	, Our close neighbour Libya was among the foremost to recognize the significance of our decision to remove all military bases from our territory for the security 
of the Mediterranean. It was the first to give us both moral and material assistance to enable us to overcome the violent opposition we faced in the initial stages.
111.	From a distant region, China also understood very early the important contribution Malta was making towards a peaceful and co-operative global environment for which it was also striving. China has been a consistent and solid friend of Malta ever since, and the Maltese people deeply appreciate this.
112.	Many countries have today recognized and expressed support for our status of neutrality, both at the bilateral level and in the multilateral forums of the Movement of Non-Aligned Countries, the Commonwealth and the Conference on Security and Co-operation in Europe.
113.	The options which our workers' movement has exercised for peace and co-operation have so far ensured the greater freedom of the Maltese people and their growing respect within the community of nations. However, in a world experiencing an increasing threat to the institutions of peace, we have to remain extremely vigilant. The options we take in the future have to be conditioned by the realities with which we are faced.
114.	At the political level Malta exercised its options for peace by adopting a status of neutrality based on the principles of non-alignment, by maintaining equal distance from the super-Powers and by promoting cooperation and security in the Mediterranean. Over the past years these policies found their principal expression in the Non-Aligned Movement, in the Security Council and in the Conference on Security and Co-operation in Europe.
115.	At New Delhi, in March of this year, Malta joined the non-aligned countries in reaffirming the commitment to the pursuit of peaceful intercourse among nations, the rejection of arms build-up as a basis for security, the desire to avoid the entanglements of bloc alliances, the demand that all peoples be permitted to seek their prosperity in free and sovereign nationhood, and the call for vastly increased global economic co-operation to relieve the misery, hunger and suffering which still cast a dark shadow in the closing twentieth century.
116.	Malta steadfastly joins in the pursuit of these objectives because it sees in their implementation the most effective safeguard of the political and economic freedom which it has progressively achieved over the few years since eliminating all unwanted foreign military, political and economic influence from its territory.
117.	At New Delhi the non-aligned countries formally expressed their recognition and support of the status of neutrality adopted by Malta in pursuance of its objective to entrench the process of its national development within a larger process of regional security and co-operation in the Mediterranean	an. In the same spirit the New Delhi meeting welcomed Malta's initiatives on Mediterranean security undertaken within the Conference on Security and Co-operation in Europe and agreed to call a meeting of all Mediterranean non- aligned countries to consider what further action should be taken to consolidate Mediterranean security and co-operation.
118.	We cannot forget that it is through the support of the Non-Aligned Movement that Malta finally was given its first opportunity to serve as a member of the Security Council. All cur actions in the Council have been inspired by the firm appreciation of its unique role in the pursuit of international peace and security. We have in this way further manifested the active concept of our neutral status. Malta's is not a passive neutrality intent on shying away from a commitment to international obligations.
Neither is it a neutrality inhibited by any purist notions which impose a deliberate avoidance of the super-Powers. On the contrary, by evolving a policy of equal distance we have established a mature relationship with both super-Powers which permits us to fulfil the role we have assumed in the quest for peace and co-operation in our region, as well as in bringing about a co-operative and positive attitude towards the resolution of international problems.
119.	Over the past nine months there have arisen in the Security Council frequent occasions calling for our endeavours to promote international peace and security.
120.	The situation in Central America, in particular the threat to the sovereignty and freedom of the Nicaraguan people, has figured prominently in Council discussions. Malta's position on this issue has been inspired by two basic objectives: safeguarding the hard-won rights of the Nicaraguan people, and accepting the role of States in shaping the destiny of their own region. We consulted intensively with the Nicaraguan representatives, as well as with, on the one hand, the members of the Contadora Group—Venezuela, Mexico, Panama and Colombia— and, on the other hand, the permanent members of the Security Council, particularly the United States, to identify the most appropriate Council action on this problem. This resulted in the delicately balanced resolution 530 (1983), unanimously adopted, which reaffirmed the right of Nicaragua to live in peace and security, free from outside interference, and gave support to the continuing work of the Contadora Group.
121.	Our own region of the Mediterranean has had more than its fair share of problems over the course of this year. The Council has had to deal with a dangerous confrontation between Libya and the United States, with mutual complaints from Chad and Libya against each other, with the international implications of a civil war in Chad and with the even more awesome international implications of the problems of Lebanon. On each occasion Malta sought to steer discussion in the Council to the essential aspects of the issues at stake, the need to avoid interference in the internal affairs of States, respect for human lives, the avoidance of super-Power involvement in regional issues, and the primacy of regional States in defining solutions for problems of their own region.
122.	The solutions Malta has sought for these problems are not based on any intention or desire to assign blame or condemnation but rather on the need to identify, through quiet and patient diplomacy, pragmatic steps towards the relaxation of tension. In this context we are satisfied that our role in the Council discussions on Chad has helped towards the adoption by consensus of a President's statement which continued adequately to cover subsequent developments by urging co-operation rather than exacerbating tension.
123.	Similarly, in the recent case of the Korean Air Lines incident, our first and dominant concern was to work to ensure not so much that a culprit be identified but that a collective undertaking be secured to guarantee that no similar incident will ever happen. We voted for the draft resolution eventually submitted in the Council after we were satisfied that there existed a sufficient commitment to work within ICAO to reinforce the international rules and regulations aimed at avoiding such incidents, particularly by ensuring that in cases of accidental violations of airspace the over flying aircraft would be given due warning, safe landing would be provided and all the countries concerned would be involved in any necessary discussions.
124.	Unfortunately, there are instances when direct accusation cannot be avoided simply because the violation 
of the basic norms of international behaviour is so persistent and blatant. Such is indeed the case of Israel's policies concerning the inalienable right of the Palestinian people to a homeland of their own. Malta will continue unequivocally to condemn Israel as long as its present policies are maintained, and our support for the Palestinian struggle, under the leadership of the PLO, remains unchanged.
125.	Similarly, in the case of Namibia and South Africa, we cannot but continue to voice our horror and disgust at the aggressive and immoral manner in which a small and recalcitrant racist minority continues to defy the most basic norms of human behaviour. Within the very modest means at our disposal, we are giving assistance to the Namibian people in their continuing struggle. As Malta had helped in the educational and technical training of Zimbabwean students before their country's independence, we are now offering similar opportunities to Namibian students.
126.	At the same time, in the Council we also worked actively for a unanimously adopted resolution on Namibia, which involved very intensive and delicate negotiations. That resolution [332	mandated the Secretary-General to undertake consultations with all the parties involved, and we trust that the basis thus established will be pursued assiduously by all so that the Namibian people will finally achieve their long-awaited independence.
127.	The confidence that we have inspired through our approach in the Security Council has been such as to encourage members to entrust us with the complex and time-consuming task of identifying points of convergence in efforts to enhance the Council's effectiveness in fulfilling its role for peace. We shall pursue the efforts we have undertaken over the past months and which by September had already resulted in a note by the President outlining a lumber of points on which progress could be achieved.
128.	Malta sees the Security Council not only as the body which deals with issues once they reach crisis point, but also as having an important role in laying down the more durable foundations for the improvement of the international environment through effective action which, for example, facilitates the creation of zones of peace in regions like the Mediterranean, the Indian Ocean and elsewhere.
129.	Over the past three years, in the Madrid follow- up meeting of the Conference on Security and Co-operation in Europe, Malta has been engaged in another forum where it has sought to consolidate the basis of its own national freedom through the enhancement of the process of regional and global security and co-operation.
130.	In 1975, in the Conference on Security and Cooperation in Europe at Helsinki, meeting for the first time since the Second World War, all European States except Albania, together with the United States and Canada, agreed on a broad set of measures aimed at ensuring European security and co-operation. At Madrid, Malta's basic position was that the arrangements being worked out for security in Europe should be reflected in analogous arrangements regarding the Mediterranean region. The tremendous resistance to Malta's position at Madrid showed unmistakably the clear intention of some participants to reject the commitments they had undertaken at Helsinki regarding security in the Mediterranean. This Malta could never accept.
131.	By late July of this year Malta had made it clear that, after waiting through two and a half years of bickering and confrontation at Madrid over an extended range of East-West issues, we would not be forced into a hasty approval of a final document which failed to reflect the Mediterranean dimension of the Conference. Nor would we agree to a proposal that the meeting should simply register a lack of agreement on Malta's position. At that point it was only Romania which stood by Malta to ensure that the consensus procedures of the Conference would continue to be respected.
132.	Those who were seeking to orchestrate our apparent isolation at Madrid started to lose ground by the middle of August. Following an approach by Finland on behalf of the Nordic countries, the Prime Minister of Malta was in a position to indicate to President Reagan and President Andropov that a proposal had emerged which, while safeguarding Malta's legitimate Mediterranean concerns, also indicated our clear willingness to reach a solution acceptable to all. A number of participants, including Greece and Italy, expressed their readiness to accept that proposal, while at the same time clearly explaining to us the formidable pressure being put upon them to maintain an intransigent position.
133.	That Mediterranean countries supported Malta's stand was to be expected. What was surprising was the hesitation and delay that the Soviet Union showed in coming round, as it eventually did in mid-August, to supporting this proposal aimed at enhancing the process of Mediterranean security and co-operation. After all, the late President Brezhnev himself had clearly enunciated on a number of occasions those steps to which the Soviet Union was committed in seeking to transform the Mediterranean into a zone of peace, in particular the extension of confidence-building measures to the Mediterranean, a co-ordinated reduction of armed forces in the region, the withdrawal of nuclear ships from the Mediterranean and an undertaking by nuclear Powers not to use nuclear weapons against non-nuclear Mediterranean States.
134.	At Madrid, Malta was also fortified by the large measure of support which it was receiving from countries outside the Conference. China firmly gave us this support, and the League of Arab States, in a public declaration made during the last week of August, expressed its strong interest in the Conference proceedings and its whole-hearted support for Malta's proposals regarding Mediterranean security. We are deeply conscious of the positive impact which this support had on developments at Madrid.
135.	Indeed, by the beginning of September our persistence had prevailed and, with the assistance of the neutral and non-aligned participants in the Conference, a commitment was obtained from all participants that there would be continuing support by the Conference for further initiatives to strengthen security and co-operation in the Mediterranean region. A last-minute attempt by the United States to make this support conditional upon restricting all such initiatives to Conference procedures was swept away at the eleventh hour.
136.	The significance of the resulting agreements is that they create the essential conditions to ensure that issues of Mediterranean security and co-operation will be taken up in at least three follow-up activities.
137.	There is, first of all, the Conference on Security- and Confidence-building Measures and Disarmament in Europe, which is to start work at Stockholm in January 1984 and preparations for which will commence in Helsinki later this month. That Conference will bring together all European States and the super-Powers themselves to discuss confidence-building measures and disarmament not only in northern and central Europe but also in the Mediterranean. 

138.	In the second place, there will be a seminar on Mediterranean co-operation at Venice next year, as a follow-up to the first meeting on Mediterranean cooperation in the economic, scientific and cultural fields, held in 1979 at Valetta.
139.	In the third place, the results of the various ad hoc meetings and the initiatives, on Mediterranean security which Malta and other States concerned will take during the next three years, in conformity with the final agreement in Madrid, will be taken up at the next Conference follow-up meeting, at Vienna in 1986.
140.	It is also significant that at the Madrid meeting the two super-Powers and their respective allies not only accepted Malta's declaration of neutrality as a contribution to security and co-operation in the Mediterranean but also urged other States to respect this neutrality.
141.	At this session of the General Assembly Malta intends to take further steps towards Mediterranean security, for which we expect the support of, among others, all States participating in the Conference on Security and Co-operation in Europe. The Assembly is already on record as calling for the transformation of the Mediterranean into a zone of peace. We expect that this year this call will find a clearer and more detailed formulation and will also be accompanied by agreement on practical steps to bring about this transformation.
142.	In this way we will be consolidating a process which will enable the Stockholm Conference to tackle issues of Mediterranean security in a meaningful manner. This process will also be enhanced by the planned meeting of Mediterranean non-aligned States, as called for in the New Delhi Declaration.
143.	Indeed, we have to look closely and carefully at the factors leading to the sharpening of tension in the Mediterranean if our options for peace in the region are to remain viable. The massive naval concentration in our sea, for example, is premised upon too absolute an application of the principles of the freedom of the high seas. Both the theory and practice of international law today already place growing constraints upon this principle so as to make it more consonant with the economic needs of the coastal States. In a closed sea like the Mediterranean, does there not strive a point beyond which the legitimate interests of coastal States make an absolute application of the principle of the freedom of the high seas no longer tolerable as a basis for justifying the massive naval and nuclear build-up by the superpowers which we are experiencing? Are not the commitments undertaken in the Helsinki Final Act themselves a pointer to a growing need for restraint of action where such restraint is necessary for the enhancement of regional security and co-operation?
144.	It is therefore evident that the actions we are taking at the political level in asserting our national freedom and sovereignty bring us ever closer to a sharp choice between the options based on co-operation and mutual respect and those which are premised on the unrestrained and selfish grasp for power. As long as the avenues for co-operation remain open, Malta remains determined to utilize them. Increasingly, however, we also have to consider the alternatives which may present themselves if all other action fails.
145.	Nowhere is this dilemma more acute than in the economic field. For its part, Malta has sought to ensure that its political assertion of its newly won freedom would itself galvanize and give new dimensions to our endeavour to ensure the economic viability of our people, which will in turn enable them to fulfil their political role for peace.
146.	We have found this possible in two related aspects. At the internal level the removal from our midst of an oppressive foreign presence, together with the consequent weakening of the local reactionary forces nourished by that presence, suddenly released a tremendous potential for action. The main pillars of our economic infrastructure finally came under Maltese control. Transport and communications, insurance and banking and the means of information and education could therefore be used for the direct benefit of Malta's economic development.
147.	Perhaps the most visible manifestation of this development lies in the major infrastructural transformation we have produced in our Grand Harbour over the last few years. The Grand Harbour of Valetta is justly renowned for natural endowments perhaps unique in the whole of the Mediterranean. Its long coastline, sheltered inlets, deep berthing and strategic location were, however, for centuries exploited only by foreign occupying Powers to bolster their naval supremacy in the region.
148.	This has now all been changed. Whereas less than two decades ago the harbour was exclusively devoted to servicing warships, today it has major civil ship-repairing and ship-building facilities and is the centre of a growing trans-shipment trade and the venue of increasing maritime tourist activity.
149.	Over a short period of phenomenal capital investment, we have constructed new and modem dry-docks and shipyards, opened up major container and berthing facilities, converted old port installations into large and modern ones and are in the process of completing grain- storage facilities equipped to handle over 80,000 tons of grain.
150.	These infrastructural developments, which have permitted us to become a major servicing centre for our region, have also necessitated the development of a whole new harbour in Marsaxlokk, on the south-east coast of the island. This is now in an advanced stage of construction and when completed will greatly enlarge Malta's trans-shipment and related potential for the Mediterranean region.
151.	I regret to have to reiterate a point I already made at the they-seventh session, namely, that some of the benefits of these projects are being jeopardized by the presence of remnants of war in our harbours and territorial waters. There is, furthermore, good evidence that Britain's continuing arrogant and unco-operative attitude on the question of the removal of bombs and wrecks from our harbour offers yet further evidence that the counsels of those opposed to Malta still prevail in British official circles. This explains why, in spite of Malta's friends in Britain, the potential for an improved relationship between the two countries continues to be frustrated by the lack of adequate responses by Britain on a Govemment-to-Govemment basis. How else can one interpret the leading role Britain has arrogated to itself to stifle Malta's special relationship with the European Economic Community [EEC] by obstructing recommendations already submitted by the EEC Commission, recommendations endorsed by the British member of the Commission himself? This opposition is all the more suspect in its motivation as it is based on irrelevant considerations such as the relating of assistance to gross national product per capita, which Britain has already thought to waive in respect of other Mediterranean countries.
152.	It is in selfish and short-sighted ways such as these that nations seek to close the options for co-operation and peace for which the majority of people on our globe fervently hope. 

132. Yet in another equally important respect, the political freedom of action based on its status of neutrality helps Malta overcome these problems and enlarge its freedom of manoeuvre, even in the economic Held. Progressively we have widened the range of our trading and other economic relationships to include most countries, developed and developing alike, from our region and beyond.
153.	Those countries which are interested, for their own political reasons, in reinforcing the basis for Malta's neutrality seek to ensure that their expressions of political support be complemented by concrete measures of economic co-operation. Such measures would in turn ensure that no single country or group of countries could exert such a dominating influence through economic involvement as to render Malta's neutrality unstable. For its part, in developing ever closer economic relations with a country or group of countries, Malta is resolved not to permit one set of relations to preclude another se ; of equally close relations. It is these two principles which inspire Malta to seek a balance in its concurrent approaches with, on the one hand, the EEC and the emerging markets of the Gulf and the Maghreb and, on the other hand, the two super-Powers.
154.	With the EEC Malta has long-established economic links which it is seeking to improve. We have found a considerable understanding from our European partners of the need for corresponding economic and financial measures of support for our status of neutrality, in exchange for our guarantee that Malta would not be used as a base for aggression against any EEC member State.
155.	There is also a growing understanding that the need to ensure that the special relationship Malta is to establish with the Community, which will be different from full membership, and the concomitant obligation to apply politically inspired economic sanctions entangling us unnecessarily with an economic group against a third country or group of countries would not preclude us from pursuing equally close, though not exclusive, special relationships with other economic groups.
156.	In fact, we have already forged close ties with our neighbours in North Africa, especially Libya and Algeria, which are participating actively with us, through joint ventures and in other forms, in various industrial projects, including the construction of an iron foundry, the development of manufacturing enterprises and the building of tourist complexes. Our friends from the Gulf, particularly the Kingdom of Saudi Arabia and the United Arab Emirates, assist us through grants and loans on conditions which are genuinely adapted to our small and fragile economic and financial potential. This assistance enables a more rapid development of the new port at Marsaxlokk, the grain silo and the Marsa shipbuilding yard, among other projects. We are in this way putting into pace the foundation for a special relationship with the Maghreb, as well as with Gulf countries, which, we are assured, will permit us at the appropriate time to gain preferential access to their markets once these are more closely consolidated.
157.	Our policy of equal distance from the superpowers has an economic dimension as much as a political dimension. The super-Powers today are convinced that our actions in the Security Council, the Conference on Security and Co-operation in Europe and the Non- Aligned Movement, among other bodies, constitute an unequivocal manifestation of our staunch adherence to the policy of equal distance in the political sphere. Malta is resolved to maintain this policy, while fully conscious of the limitations which deny infallibility to even the best among us.
158.	Similarly, in the economic sphere, Malta is not seeking to offer one super-Power any advantage over the other but is simply seeking to develop its economic relations with both of them to the greatest possible extent.
159.	From the United States of America we have had repeated expressions of political good will. These have yet to be translated into concrete projects of economic co-operation.
160.	From the Soviet Union we have had a more formal commitment, entered into on signing the neutrality agreement, that it will develop commercial and economic relations with us in such a way as to reflect its support of our neutrality. Yet, the results of this commitment have so far been disappointing. This tends to confirm the sense that, overall, this agreement is virtually not working, thereby raising doubts as to how much good faith there was behind it in the first place.
161.	In contrast, our relations with the People's Republic of China are producing many tangible results of mutual benefit to our two countries. Without even the necessity of formal assurances of friendship, in April this year, Madame Chen Muhua, Minister for Foreign Economic Relations and Trade of China, visited Malta and reached agreements with us on co-operation in the industrial, commercial, tourism, health and ship-building sectors.
162.	Forging mutually beneficial relationships with other countries is, in our view, a long-term strategy aimed at consolidating our economic freedom on the basis of co-operation and mutual respect. During a time of almost endemic international economic recession such as we are experiencing, more immediate action is also required. Even in this specific context we have found that the long- term relationships we are building with other countries permit the introduction of various measures which also have remedial aspects, among which reciprocal trading agreements have proved to be most beneficial.
163.	These arrangements not only help to maintain our flow of trade at a time of shrinking international commercial activity, but also have the longer-term effect of enlarging our potential export markets, as well as creating a useful mechanism to help balance our trade with partners with which we traditionally have large deficits. Over the last two years Malta has entered into reciprocal trading arrangements with Iraq, Turkey, Libya, Poland, Romania, Albania and Italy, and even more recently with multinational corporations which, in return for the major purchases we make from them, undertake to purchase products manufactured in Malta.
164.	We are satisfied that in this way we can give expression to our national aspirations to freedom and progress by making choices based upon co-operation with other peoples. It is unfortunate that such an approach is not always possible. In contrast to the great good will which we have found elsewhere, the uncooperative attitudes and policies we are experiencing in our relations with Japan have been nothing less than disgusting. It is for this reason that, after our trade with that country had accumulated a deficit of over $100 million within a few years, and in the light of its obstinate refusal to take any remedial action, we stopped all our imports from Japan.
165.	The Japanese response continues to be extremely negative. Their proposals for compensation to date have been so minimal that they do not even constitute a basis for useful discussions, much less offer a justification for lifting our ban on their exports. The selfish manner in which/the Japanese pursue their trading policies places serious obstacles in the path of international economic co-operation. It should come as no surprise, therefore, 
that Malta has taken the action which it has considered necessary and that, within a short time, other countries too will have to do likewise.
166.	As a developing country, Malta is highly sensitive to the need for the establishment of a new international economic order. Though our individual problems differ tremendously in nature and degree, all of us in the developing world share a common disadvantage: our economies, for one reason or another, are especially exposed to pressures and influences from outside. For Malta, this exposure is the result of the very small size of our island economy and our lack of exploitable natural resources. In this context, the criteria, based on gross national product per capita and the quantum of foreign exchange reserves, applied by international institutions for their development assistance are completely inapplicable to Malta. In an economy of our size, the more relevant factors are such aspects as the disproportionate onus on the total economy of even the most minimal of infrastructural projects and the absolute need for liquid reserves in the absence of any significant indigenous productive or natural resources capacity.
167.	In our view, the irrelevance of development assistance criteria constitutes one aspect of the insensitivity of the international economic system to real needs of development, which affect us more particularly because of our status as a developing island country. Other aspects of the inequitable international system, especially those relating to trade, transfer of technology, and money and finance, affect us in equal measure, as they do most other developing countries.
168.	It is yet another expression of our desire to seek the options based on co-operation and understanding that we join other developing countries in calling upon the industrialized countries to respond to our call for major structural reforms in the international economic system, in particular by agreeing to launching global negotiations and convening an international conference on money and finance. The fragile edifice of our present international system is indeed most shaky in its economic foundations. If Orwell's nightmare were to take shape, its roots would probably lie in the debris of a bankrupt and stagnant world economy.
169.	In Malta, it is thanks to the painstaking efforts of the workers' movement that our people today appreciate the different options in the road to their development. It has been the workers' movement which has defined and worked for peace and co-operation at the military, political and economic levels: our elimination of all military entanglements, our adoption of a status of neutrality based on the principles of non-alignment, and our expanding relations with so many different countries.
170.	The methods of aggression can only frustrate these peaceful choices. While our deep commitment remains to pursue these choices, our ability to do so depends to a large measure upon the international political and economic environment which prevails and for which the individual actions of all of us are ultimately responsible
171.	The workers' movement lit the torch of freedom and peace in Malta, where it now burns brightly. The socialist Government of Malta seeks to project this beacon for peace throughout the Mediterranean.
 
	
